Title: Petition of Rivanna Company to Virginia General Assembly, [ca. 5 October 1812]
From: Rivanna Company,Minor, Peter
To: Virginia General Assembly


          ca. 5 Oct. 1812 
          
          To the General assembly of Virginia,
          The petition of the subscribers members of the Rivanna Company respectfully represents—that by an act passed the 30th day of December 1806 they were incorporated for the purpose of extending the navigation of the Rivanna River from the town of Milton to Moores ford opposite charlottsville, That under that act they proceeded to subscribe Money & appoint Directors &C. under whose superintendance the navigation contemplated has been effected. As an indemnification to those who advanced their money in effecting an object of such utility, the act of 1806 makes it lawful for the directors to demand & recieve certain [...] Tolls, to be divided annually among the subscribers in proportion to the sums respectively subscribed, & so soon as the said subscribers shall be reimbursed the principal & interest of their respective subscriptions the said Tolls are to cease & the River to be deemed & taken as a public Highway. Your Petitioners beg leave to state that the rate of tolls established by the act of 1806 are found to be so high as almost to preclude the use of the River for navigation; (the Tolls being but little inferior to the price of Land carriage); And furthermore to state, that in effecting the said navigation they found themselves under the necessity of erecting three locks, which in the course of every ten or twelve years will require to be thoroughly repaired & at a very considerable cost. If the tolls are to cease upon the reimbursement of the subscribers the navigation must also cease shortly after for want of funds to keep the locks in repair—
          Upon these grounds your petitioners pray your honorable body either to perpetuate their Charter, or extend it to such time as shall seem most proper, with the power (after the subscribers are reimbursed) of demanding sufficient toll to keep the Navigation up; And after the subscribers are reimbursed to provide for the annual appointment of five directors by the court of Albermarle county to manage the concerns of the institution. They also pray that the present tariff of tolls may be reduced, & that the directors may have the power to regulate them from time to time so as not to exceed the following rate. Viz. For every Hogshead of Tobacco, twenty five cents, for every barrell of Flour four cents, for every bushell of salt, lime, wheat or other grain one cent; for every pipe or Hogshead of wine Rum or Brandy thirty six cents, for every ten gallons of like spiritous liquors in smaller casks three cents. For every Barrell of Beef or Pork or Fish or linseed or other oil six cents, on every barrell of whiskey six cents on every double barrell of ditto twelve cents, on every ton of Hemp, bar or manufactured iron, one hundred cents, on every ton of castings fifty cents, on every hundred pipe or Hogshead staves or heading five cents on every hundred barrell staves or heading two & a half cents, on every hundred cubic feet of plank or scantling twenty five cents, on every hundred weight of all other commodities or packages except mill stones or plaister of Paris five cents, on every boat or vessel not having commodities on board to yield as much one hundred cents. Provided that an empty boat or vessel returning, whose load has already paid, shall repass toll free—
          And your Petitioners as in duty bound &C—
          
            
              
            P. Minor
         
              
            
         
              
            John. M. Perry
         
            
            
              
            Dabney Minor
         
              
              
            Wmson Kelly
         
            
            
              
            Alex: Garrett
         
              
              
            Jesse Davenport
         
            
            
              
            Martin Dawson
         
              
              
            Jas Dinsmore
         
            
            
              
            John Watson (L M)
              
              
            Benj Brown
         
            
            
              
            James Scott
         
              
              
            George Swink
         
            
            
              
            Jesse Lewis
         
              
              
            Rice Garland
         
            
            
              
            George Divers
         
              
              
            Samuel Carr
         
            
            
              
            Jas Leitch
         
              
              
            W. D. Meriwether
         
            
            
              
            John Kelly
         
              
              
            
         
            
            
            
              
            Reuben Maury
         
              
              
            Jno H Craven
         
            
            
              
            James Minor
         
            
      
            
              
            Joel Terril
         
            
      
            
              
            Jno Burton
         
            
      
            
              
            Jesse Lewis
         
            
      
            
              
            D: Carr
         
            
      
            
              
            Ruthd Woods
         
            
      
            
              
            Jo Bishop
         
            
      
          
          
        